         Case 17-04023          Doc 78       Filed 12/02/19 Entered 12/02/19 11:55:56                          Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Komaa S Mnyofu                                        )              Chapter 13
                                                                )              Case No. 17 B 04023
          Debtor(s)                                             )              Judge Deborah L. Thorne

                                                      Notice of Motion

    Komaa S Mnyofu                                                             Debtor A ttorney: David M Siegel
    4341 Kildare Ct                                                            via Clerk's ECF noticing procedures
    Matteson, IL 60443


                                                                               >    Dirksen Federal Building
On December 11, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 613
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, December 3, 2019.                      /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On February 13, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on June 28, 2017, for a term of 36 months with payments of $850.00.

The status of the debtor's plan is:   Current Month           Cash Due             Cash Received     Payment Default
                                            34                $28,000.00             $25,025.00         $2,975.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 12/02/2019
                                                                               Due Each Month: $850.00
                                                                               Next Pymt Due: 12/15/2019

    Date           Ref Num            Amount                              Date            Ref Num         Amount
04/01/2019          1101058547          $425.00                       04/08/2019           1101059633       $425.00
04/25/2019          1101346790          $425.00                       05/02/2019           1101349520       $425.00
05/20/2019          1101353361          $425.00                       05/28/2019            100912779       $425.00
07/15/2019           100922501          $850.00                       08/05/2019           1101598799       $425.00
08/19/2019          1101599797          $425.00                       09/06/2019           1101603061       $425.00
09/19/2019          1101925656          $425.00                       10/03/2019           1101926434       $425.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
